ICJ_118_ApplicationGenocideConvention_HRV_SRB_2012-01-23_ORD_01_NA_00_EN.txt.                            COUR INTERNATIONALE DE JUSTICE


                               RECUEIL DES ARRÊTS,
                        AVIS CONSULTATIFS ET ORDONNANCES


                      APPLICATION DE LA CONVENTION
                   POUR LA PRÉVENTION ET LA RÉPRESSION
                          DU CRIME DE GÉNOCIDE
                                (CROATIE c. SERBIE)


                          ORDONNANCE DU 23 JANVIER 2012




                                  2012
                           INTERNATIONAL COURT OF JUSTICE


                             Reports of judgments,
                          ADVISORY OPINIONS AND ORDERS


                     Application of the convention
                   ON THE PREVENTION AND PUNISHMENT
                       OF THE CRIME OF GENOCIDE
                                (CROATIA v. SERBIA)


                             ORDER OF 23 JANUARY 2012




2 CIJ1028.indb 1                                            1/07/13 15:58

                                            Mode officiel de citation :
                         Application de la convention pour la prévention et la répression
                                   du crime de génocide (Croatie c. Serbie),
                           ordonnance du 23 janvier 2012, C.I.J. Recueil 2012, p. 3




                                                Official citation :
                         Application of the Convention on the Prevention and Punishment
                                  of the Crime of Genocide (Croatia v. Serbia),
                               Order of 23 January 2012, I.C.J. Reports 2012, p. 3




                                                                                1028
                                                                 No de vente:
                   ISSN 0074-4441                                Sales number
                   ISBN 978-92-1-071142-5




2 CIJ1028.indb 2                                                                            1/07/13 15:58

                                                         23 JANVIER 2012

                                                         ORDONNANCE




                   APPLICATION DE LA CONVENTION POUR LA PRÉVENTION
                         ET LA RÉPRESSION DU CRIME DE GÉNOCIDE
                                  (CROATIE c. SERBIE)




                   APPLICATION OF THE CONVENTION ON THE PREVENTION
                       AND PUNISHMENT OF THE CRIME OF GENOCIDE
                                  (CROATIA v. SERBIA)




                                                        23 JANUARY 2012

                                                            ORDER




2 CIJ1028.indb 3                                                           1/07/13 15:58

                                                       ﻿                                  3




                                 INTERNATIONAL COURT OF JUSTICE

                                                 YEAR 2012                                        2012
                                                                                               23 January
                                                                                               General List
                                               23 January 2012                                  No. 118



                       APPLICATION OF THE CONVENTION
                     ON THE PREVENTION AND PUNISHMENT
                          OF THE CRIME OF GENOCIDE
                                           (CROATIA v. SERBIA)



                                                   ORDER


                   Present : President Owada ; Vice-President Tomka ; Judges Koroma,
                              Simma, Abraham, Keith, Sepúlveda‑Amor, Bennouna,
                              ­Skotnikov, Cançado Trindade, Yusuf, Greenwood, Xue,
                               Donoghue ; Registrar Couvreur.


                     The International Court of Justice,
                      Composed as above,
                      After deliberation,
                      Having regard to Article 48 of the Statute of the Court and to Arti-
                   cles 31, 44 and 80 of the Rules of Court,
                      Having regard to the Application filed in the Registry of the Court on
                   2 July 1999, whereby the Republic of Croatia instituted proceedings
                   against the Federal Republic of Yugoslavia “for violations of the Con-
                   vention on the Prevention and Punishment of the Crime of Genocide”,
                      Having regard to the Order dated 14 September 1999, whereby the
                   Court fixed 14 March 2000 and 14 September 2000 respectively as the
                   time‑limits for the filing of the Memorial of the Republic of Croatia and
                   the Counter‑Memorial of the Federal Republic of Yugoslavia,
                      Having regard to the Order dated 10 March 2000, whereby the Presi-
                   dent of the Court, at the request of Croatia, extended until 14 Septem-

                                                                                          4




2 CIJ1028.indb 5                                                                                      1/07/13 15:58

                            application of genocide convention (order 23 I 12)                4

                   ber 2000 and 14 September 2001 respectively the time‑limits for the filing
                   of the Memorial and the Counter‑Memorial, and to the Order dated
                   27 June 2000, whereby the Court, at the request of Croatia, extended
                   those time‑limits until 14 March 2001 and 16 September 2002 respect­
                   ively,
                      Having regard to the Memorial of Croatia, filed within the time‑limit
                   as extended,
                      Having regard to the preliminary objections to the jurisdiction of the
                   Court and the admissibility of the Application which were submitted by
                   the Federal Republic of Yugoslavia within the time‑limit fixed for the fil-
                   ing of the Counter‑Memorial, as extended,
                      Having regard to the Judgment of 18 November 2008, whereby the
                   Court ruled on the preliminary objections raised by the Respondent,
                      Having regard to the Order dated 20 January 2009, whereby the Court
                   fixed 22 March 2010 as the new time‑limit for the filing of the Counter‑­
                   Memorial of Serbia,
                      Having regard to the Counter‑Memorial of Serbia, filed on 4 Janu-
                   ary 2010, and to the counter-claims submitted therein,
                      Having regard to the Order dated 4 February 2010, in which the Court
                   stated that in these proceedings, and taking account of the absence
                   of objections by Croatia to the admissibility of the above‑mentioned
                   counter‑claims, it did not consider that it was required to rule definitively
                   at that stage on the question of whether the said claims fulfil the condi-
                   tions set forth in Article 80, paragraph 1, of the Rules of Court,
                      Having regard to that same Order of 4 February 2010, whereby the
                   Court directed Croatia to submit a Reply and Serbia to submit a Rejoin-
                   der relating to the claims of both Parties in the current proceedings, stated
                   that
                       “it is also appropriate, in order to ensure strict equality between
                       the Parties, to reserve the right for Croatia to express its views for a
                       second time in writing within a reasonable time‑limit on Serbia’s
                       counter-claims, in an additional pleading whose submission may be
                       dealt with in a subsequent Order”,
                    and fixed 20 December 2010 and 4 November 2011 respectively, as the
                    time-limits for the filing of the Reply and the Rejoinder ;
                       Having regard to the Reply filed by Croatia and the Rejoinder filed by
                    Serbia within the time-limits thus fixed ;
                       Whereas, at a meeting held by the President of the Court with the
                   representatives of the Parties on 16 January 2012, H.E. Ms Andreja
                   ­
                   Metelko‑Zgombić, Co‑Agent of Croatia, indicated that her Government
                   wished to present its views in writing a second time on the Serbian
                   ­counter‑claims, in an additional pleading, and requested a time‑limit of
                    eleven months from the date of the filing of the Rejoinder for the filing of

                                                                                              5




2 CIJ1028.indb 7                                                                                   1/07/13 15:58

                            application of genocide convention (order 23 I 12)             5

                   that additional pleading ; whereas Mr. Saša Obradović, Agent of Serbia,
                   indicated inter alia that his Government had no objection to Croatia’s
                   request to be permitted to file an additional pleading but considered that
                   a time‑limit of eight months would be sufficient to allow Croatia to pre-
                   pare the said pleading ;
                     Taking account of the views of the Parties,
                     Authorizes the submission by the Republic of Croatia of an additional
                   pleading relating solely to the counter‑claims submitted by the Republic
                   of Serbia ;
                     Fixes 30 August 2012 as the time-limit for the filing of that pleading ;
                   and
                     Reserves the subsequent procedure for further decision.

                     Done in French and in English, the French text being authoritative, at
                   the Peace Palace, The Hague, this twenty‑third day of January, two thou-
                   sand and twelve, in three copies, one of which will be placed in the
                   archives of the Court and the others transmitted to the Government of
                   the Republic of Croatia and the Government of the Republic of Serbia,
                   respectively.

                                                              (Signed) Hisashi Owada,
                                                                          President.
                                                            (Signed) Philippe Couvreur,
                                                                           Registrar.




                                                                                           6




2 CIJ1028.indb 9                                                                                1/07/13 15:58

2 CIJ1028.indb 11   1/07/13 15:58

